The Honorable Jim Wood Auditor of State 230 State Capitol Little Rock, AR 72201
Dear Mr. Wood:
You have presented the following questions for my opinion:
  (1) Should retirement contributions that are made under the Tier II Judicial Service Benefit Plan be treated as elective deferrals?
  (2) Are such contributions subject to Social Security and Medicare taxes?
RESPONSE
Your questions raise issues that are outside the scope of matters upon which the Attorney General should offer analysis and advice. Because these questions require the interpretation of federal tax laws and regulations, they are more appropriately addressed to the Internal Revenue Service or the United States Attorney. A state Attorney General's analysis and interpretation of the applicable federal law and regulations will be less significant legally than the analysis and advice of the federal entities that have the authority to enforce those laws and regulations. For this reason, this office has traditionally deferred to the federal authorities on such matters. See Ops. Att'y Gen. Nos.99-346; 98-254; 95-006; 94-335; 94-114; 91-060.
I would therefore advise you to seek guidance from those federal authorities as to the proper treatment of these retirement contributions under the applicable federal law and regulations.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General